DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 20th, 2021 has been entered. Claims 27-29 have been canceled and claims 30-32 have been added. Claims 1-6, 9-12, 14, 17, 19, 20, 24-26, and 30-32 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and rejection previously set forth in the Non-Final Office Action mailed September 21st, 2021.

Response to Arguments
Applicant’s arguments, see pages 10-15, filed December 20th, 2021, with respect to the rejections of claims 1-6, 9-12, 14, 17, 19-20, and 24-26 have been fully considered and are persuasive.  The rejections of the claims been withdrawn. 

Allowable Subject Matter
Claims 1-6, 9-12, 14, 17, 19-20, 24-26, and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 17 have been amended to include the limitations of “wherein the second location is a location where a smallest thickness of the polishing pad occurs after processing at least one wafer using the polishing pad; [and] calculating a difference/third thickness difference between the first thickness variation/difference and the second thickness variation/difference”. This limitation moves the claimed invention outside of the realm of concepts that the prior art teaches or suggests. Consequently claims 1 and 17 are allowable.
Amended Claim 12 introduces the limitation of using first and second reference thickness tendencies, calculated based relative to position on the pad, to determine conditioning parameter values. This does not appear any where in the prior art whether directly or via suggestion. Consequently, claim 12 is allowable.
Claims 2-6, 9-11, 14, 19-20, 24-26, and 30-32 depend from claims 1, 12, and 17 and are consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hendron et al. (US PGPub 2018/0085888), Sakamoto et al. (US PGPub 2010/0291844), and Faustmann et al. (US 7070479) teach relevant aspects of conditioning processes and thickness measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723